      Case 4:19-cv-03849 Document 1 Filed on 10/04/19 in TXSD Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

HOUSTON ARMATURE WORKS,                         §
INC.,                                           §
      Plaintiff,                                §
                                                §
V.                                              §     CIVIL ACTION NO. 4:19-cv-03849
                                                §     JURY
ZURICH AMERICAN INSURANCE                       §
COMPANY,                                        §
     Defendant.                                 §


      ZURICH AMERICAN INSURANCE COMPANY’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant, ZURICH AMERICAN

INSURANCE COMPANY (“Zurich” or “Defendant”), files its Notice of Removal to the United

States District Court for the Southern District of Texas, Houston Division, on the basis of

diversity of citizenship, and amount in controversy, and respectfully shows the following:

                                I.      Procedural Background

       1.      On August 23, 2019, Plaintiff Houston Armature Works, Inc. (“Plaintiff”), filed

its Original Petition in a case styled Houston Armature Works, Inc. v. Zurich American

Insurance Company; Cause No. 2019-59397, pending in the 113th Judicial District Court for

Harris County, Texas.

       2.      Zurich received a copy of this suit on September 5, 2019 and has made an

appearance in this case.

       3.      Zurich files this notice of removal within 30 days of receiving notice of Plaintiff’s

Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed within one

year of the commencement of this action.


                                                 1
      Case 4:19-cv-03849 Document 1 Filed on 10/04/19 in TXSD Page 2 of 5




       4.       All pleadings, process, orders, and other filings in the state court action are

attached to this Notice as required by 28 U.S.C. § 1446(a).

       5.       Attached hereto are copies of the following documents:

               Exhibit 1:     The State Court’s Docket Sheet;

               Exhibit 2:     Plaintiff’s Original Petition;

               Exhibit 3:     Affidavit of Service and Citation served upon Defendant;

               Exhibit 4:     Defendant’s Original Answer;

               Exhibit 5:     Notice of Appearance of Counsel;

               Exhibit 6:     List of Parties and Counsel.

                                    II.     Bases for Removal

       6.       Removal is proper based on diversity of citizenship under 28 U.S.C. §§

1332(a)(1), 1441(a), and 1446.

A.     Plaintiff and Defendant Zurich are diverse.

       7.       Plaintiff Houston Armature Works, Inc. is a Texas corporation with its principal

office in Harris County, Texas.

       8.       Defendant Zurich American Insurance Company is a New York corporation

engaged in the insurance business with a statutory home office located at 4 World Trade Center,

150 Greenwich Street, New York, New York with its principal place of business is located at

1299 Zurich Way, Schaumburg, Illinois. It is authorized to transact business and has transacted

business in the State of Texas. Zurich is therefore not a citizen of the State of Texas for diversity

purposes.

       9.       Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiff and Defendant Zurich.

                                                  2
       Case 4:19-cv-03849 Document 1 Filed on 10/04/19 in TXSD Page 3 of 5




B.     The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
       Matter Jurisdiction.

       10.      Plaintiff alleges that Defendant is liable under a commercial insurance policy

because Plaintiff made a claim under that policy and allegedly Defendant wrongfully adjusted

and underpaid Plaintiff’s claim.      Federal courts are courts of limited jurisdiction; without

jurisdiction conferred by statute, they lack the power to adjudicate claims. See Stockman v. Fed.

Election Comm’n, 138 F.3d 144, 151 (5th Cir.1998). An action in state court may be removed to

federal court if “the district courts of the United States have original jurisdiction.” 28 U.S.C. §

1441. To establish diversity jurisdiction under 28 U.S.C. § 1332, the parties must be diverse, and

the amount in controversy must exceed $75,000.00, exclusive of interest and costs. 28 U.S.C. §

1332; Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 882 (5th Cir. 2000). Plaintiff’s Original

Petition states that it seeks monetary relief over $1,000,000. As such, Defendant satisfied this

Court’s amount in controversy requirement for federal jurisdiction.

C.     This Removal is Procedurally Correct

       11.      Zurich received notice of this lawsuit on September 5, 2019 when Zurich was

served. Thus, Zurich is filing this Notice within the 30-day time period required by 28 U.S.C. §

1446(b).

       12.      Venue is proper in this District and Division under 28 U.S.C. §1446(a) because i)

this District and Division include the county in which the state action has been pending, and ii) a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this District

and Division.

       13.      Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.


                                                   3
      Case 4:19-cv-03849 Document 1 Filed on 10/04/19 in TXSD Page 4 of 5




       14.     Promptly after Zurich files this Notice of Removal, written notice of the filing

will be given to Plaintiff pursuant to 28 U.S.C. §1446(d).

       15.     Promptly after Zurich files this Notice of Removal, a true and correct copy of

same will be filed with the Clerk of the Harris County District Court pursuant to 28 U.S.C.

§1446(d).

       16.     Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant Zurich

American Insurance Company hereby removes this case to this Court for trial and determination.

                                             Respectfully submitted,

                                             By: /s/George Arnold
                                                 George H. Arnold
                                                 State Bar No. 00783559
                                                 garnold@thompsoncoe.com
                                                 THOMPSON, COE, COUSINS & IRONS, LLP
                                                 One Riverway, Suite 1400
                                                 Houston, Texas 77056
                                                 Telephone: (713) 403-8210
                                                 Facsimile: (713) 403-8299

                                                    and

                                                    Brad E. Brewer
                                                    State Bar No. 02962500
                                                    bbrewer@zelle.com
                                                    James W. Holbrook III
                                                    State Bar No. 24032426
                                                    jholbrook@zelle.com
                                                    ZELLE, LLP
                                                    901 Main Street, Suite 4000
                                                    Dallas, Texas 75202
                                                    Telephone: (214) 742-3000
                                                    Facsimile: (214) 760-8994

                                             ATTORNEYS FOR DEFENDANT
                                             ZURICH AMERICAN INSURANCE
                                             COMPANY



                                                4
      Case 4:19-cv-03849 Document 1 Filed on 10/04/19 in TXSD Page 5 of 5




                                 CERTIFICATE OF SERVICE

        This is to certify that on October 4, 2019, a true and correct copy of the foregoing
document was delivered to all known counsel of record in accordance with the Federal Rules of
Civil Procedure as follows:

Darin L. Brooks
Kristen W. Kelly
Brian E. Waters
GRAY REED & MCGRAW, LLP
1300 Post Oak Blvd., Ste. 2000
Houston, Texas 77056
dbrooks@grayreed.com
kkelly@grayreed.com
bwaters@grayreed.com
Attorneys for Plaintiff

                                          /s/ George Arnold
                                          George Arnold




                                             5
